 Case 2:19-cv-01717-RGK-AGR Document 191 Filed 03/13/20 Page 1 of 2 Page ID #:7333



 1   Ellen E. McLaughlin (Pro Hac Vice)
     E-mail: emclaughlin@seyfarth.com
 2   Noah Finkel (Pro Hac Vice)
     E-mail: nfinkel@seyfarth.com
 3   Brian Stolzenbach (Pro Hac Vice)
     E-mail: bstolzenbach@seyfarth.com
 4   Sharilee Smentek (Pro Hac Vice)
     E-mail: ssmentek@seyfarth.com
 5   SEYFARTH SHAW LLP
     233 South Wacker Drive, Suite 8000
 6   Chicago, Illinois 60606-6448
     Telephone: (312) 460-5000
 7   Facsimile: (312) 460-7000
 8   Kristen M. Peters (SBN 252296)
     E-mail: kmpeters@seyfarth.com
 9   SEYFARTH SHAW LLP
     2029 Century Park East, Suite 3500
10   Los Angeles, California 90067-3021
     Telephone: (310) 277-7200
11   Facsimile: (310) 201-5219
     Giovanna A. Ferrari (SBN 229871)
12   E-mail: gferrari@seyfarth.com
     Chantelle C. Egan (SBN 257938)
13   E-mail: cegan@seyfarth.com
     SEYFARTH SHAW LLP
14   560 Mission Street, 31st Floor
     San Francisco, California 94105
15   Telephone: (415) 397-2823
     Facsimile: (415) 397-8549
16
     Kyllan Kershaw (Pro Hac Vice)
17   E-mail: kkershaw@seyfarth.com
     SEYFARTH SHAW LLP
18   1075 Peachtree Street, NE, Suite 2500
     Atlanta, GA 30309
19   Telephone: (404) 885-1500
     Facsimile: (404) 892-7056
20
     Counsel for Defendant
21   U.S. SOCCER FEDERATION, INC.
                            UNITED STATES DISTRICT COURT
22                         CENTRAL DISTRICT OF CALIFORNIA
23   ALEX MORGAN, et al.,                    Case No. 2:19-cv-01717-RGK-AGR
24                  Plaintiffs,              ERRATA TO DEFENDANT’S
                                             MOTION FOR SUMMARY
25       v.                                  JUDGMENT
26   U.S. SOCCER FEDERATION, INC.,           Judge:      Hon. R. Gary Klausner
                                             Hearing:    March 30, 2020 at 9:00 a.m.
27                  Defendant.               Place:      Courtroom 850
28


                ERRATA TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
 Case 2:19-cv-01717-RGK-AGR Document 191 Filed 03/13/20 Page 2 of 2 Page ID #:7334



 1          In Defendant’s Motion for Summary Judgment (Dkt. 171), Defendant
 2   inadvertently did not file the attached deposition transcript of Kelley O’Hara, taken on
 3   January 17, 2020, and referred to in Defendant’s Statement of Uncontroverted Facts and
 4   Conclusions of Law in Support of its Motion for Summary Judgment1 (Dkt. 171-2).
 5   Attached hereto as Exhibit 1 are excerpts of the O’Hara transcript to be attached to Dkt.
 6   171.
 7       We have only just become aware of this inadvertent mistake and are filing this errata
 8   thereafter immediately.
 9   Dated: March 13, 2020                        Respectfully submitted,
10                                                U.S. SOCCER FEDERATION, INC.
11
12                                                By:    /s/Brian Stolzenbach
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
28    This exhibit was filed in Defendant’s Opposition to Plaintiffs’ Motion for Partial
     Summary Judgment at Dkt. 186-93.
                                                  1
                   ERRATA TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT
